Citation Nr: 1615437	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  12-23 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Prior to May 13, 2010, entitlement to an initial rating in excess of 20 percent for chronic kidney disease with hypertension, and a compensable initial evaluation on and after May 13, 2010.


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served from December 1965 to December 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a
December 2010 rating decision of the Department of Veterans Affairs (VA
Regional Office (RO) in Winston-Salem, North Carolina.

In September 2014, the Board remanded the matter to the AOJ for evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims processing system.  Virtual VA contains additional VA treatment records from May 2012 to July 2015 from the Salisbury and Winston-Salem VA Medical Centers (VAMCs) and from March 2013 to November 2014 from the North Florida/South Georgia Veterans Health System and affiliated the Villages Outpatient Clinic (OPC).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain compliance with the Board's prior remand.  The Board is obligated by law to ensure that the AOJ complies with its directives.  Stegall v. West, 11 Vet. App 268, 271 (1998).  In the September 2014 remand, the Board directed the AOJ to ensure that the VA examiner specifically commented on the baseline severity of the Veteran's kidney disability, which existed prior to April/May 2006 aggravation of the disability by chemotherapy treatment provided for his service connected hairy cell leukemia.  The directive provided that the examiner specifically find if the Veteran's pre-chemotherapy kidney disability symptomatology more nearly approximated a list of four different categories.  In review of the September 2015 VA examination report, the examiner did not provide such an opinion or categorization.  Accordingly, remand is required.

Additionally, although the VA examiner initially noted that he only reviewed the VBMS file, comments in the remarks section of the examination report noted that "vbms, cprs and vista web [were] reviewed."  On remand, it is prudent to update VA treatment records as there may be outstanding VA treatment records.  See 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).  

In collecting any additional records, it should be noted the current address of record led to a return of the Veteran's Supplemental Statement of the Case (SSOC), and the Veteran's previous addresses has been either located in North Carolina or Florida.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to verify the Veteran's current mailing address, to include attempting to contact the Veteran via the telephone, or contacting his representative or any other appropriate entity.  All efforts must be documented in the claims file.  

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, obtain an addendum obtain from the VA examiner who conducted the 2015 VA examination.  If not available, another appropriate examiner may provide an opinion.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

The examiner must determine, if possible, the baseline severity of the Veteran's kidney disability - the degree of disability existing prior to the April/May 2006 aggravation of the disability by chemotherapy treatment provided for his service-connected hairy cell leukemia.  If such an opinion cannot be provided without resorting to speculation, the examining physician should so state, and stated whether additional information could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge. 

In so doing, the VA examiner must note the treatment records dated prior to the chemotherapy treatment, to include the lab results from August 2004 and August 2005.  In reviewing the aforementioned lab results, the VA examiner should note specifically that the Veteran has had only one kidney since 2001. 

The VA examiner is asked to specifically find if the Veteran's pre-chemotherapy kidney disability symptomatology more nearly approximated which of the following:  1) albumin constant or recurring with hyaline and granular casts or red blood cells; or transient or slight edema; 2) constant albuminuria with some edema or definite decrease in kidney function; 3) constant albuminuria with some edema; or 4) persistent edema and albuminuria with BUN 40 to 80mg%; creatinine 4 to 8mg %; generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; a disorder requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; BUN more than 80mg%; creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular. 

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

